      Case 7:19-cv-01660-ACA-HNJ Document 14 Filed 07/31/20 Page 1 of 2                     FILED
                                                                                    2020 Jul-31 PM 12:12
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ALABAMA
                           WESTERN DIVISION

EUGENE DUYANT KELLY,                        )
                                            )
       Petitioner,                          )
                                            )
v.                                          )    Case No. 7:19-cv-01660-ACA-HNJ
                                            )
STATE OF ALABAMA, et al.,                   )
                                            )
       Respondents.                         )

                          MEMORANDUM OPINION

      The magistrate judge entered a report recommending that the court deny as

untimely Petitioner Eugene Duyant Kelly’s 28 U.S.C. § 2254 petition for writ of

habeas corpus. (Doc. 13). The magistrate judge also recommended denying a

certificate of appealability. (Id.). Although the magistrate judge advised the parties

of their right to file specific written objections within fourteen days, the court has

received no objections.

      After careful consideration of the record in this case and the magistrate judge’s

report, the court ADOPTS the report of the magistrate judge and ACCEPTS his

recommendation. Accordingly, the court DENIES Mr. Kelly’s § 2254 and WILL

DISMISS this action WITH PREJUDICE. The court DENIES a certificate of

appealability.

      The court will enter a separate final judgment.
Case 7:19-cv-01660-ACA-HNJ Document 14 Filed 07/31/20 Page 2 of 2



DONE and ORDERED this July 31, 2020.



                           _________________________________
                           ANNEMARIE CARNEY AXON
                           UNITED STATES DISTRICT JUDGE




                               2
